DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 19, 2021 has been entered.
Response to Amendment
The Amendment filed July 19, 2021 has been entered. Claims 1 – 18 are pending in the application. The amendment to the claims have overcome the claim objections and the 112 rejections set forth in the last Final Action mailed April 19, 2021.
Claim Objections
Claim 2 is objected to because of the following informality.  Appropriate correction is required.
Claim 2, line 2: in the limitation of “the vertical clearance channel”, the newly added phrase “vertical” is not underlined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and claim 11 recites the limitation “the size of the vertical clearance channel is able to be determined according to a length of the protrusion” in last two lines. The above limitation is a new matter because the originally filed specification does not provide support for the above limitation.
Claims 2 – 10 are rejected for being dependent on claim 1.
Claims 12 – 18 are rejected for being dependent on claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 and claim 11 recites the limitation “the valve plate is provided with a protrusion; and the air releasing channel is provided with an opening which is in clearance fit with the protrusion to define a vertical clearance channel, wherein an air releasing velocity of the diaphragm pump is adjustable by changing a size of the vertical clearance channel, and the size of the vertical clearance channel is able to be determined according to a length of the protrusion” in lines 12-18 and lines 7-12 respectively. The claim(s) is/are indefinite for following reasons.
It is recited that the protrusion in clearance fit with the opening defines “a vertical clearance channel”. In fig. 1 below, the vertical clearance channel is “C”, protrusion is “P” and opening is “O”. The claim goes on to recite “the size of the vertical clearance channel is able to be determined according to a length of the protrusion”. In view of fig. 1 below, if the length of the protrusion is changed then it has no effect on the size of the clearance channel (in radial direction). 
Thus, it is unclear from the specification as to what constitutes “size” of the claimed clearance channel. Is the claimed size to be considered in radial and/or vertical direction? Furthermore, the limitation recites “by changing a size”. It is not clear from the specification as to how this size change is achieved. Is it by achieved by assembling the valve plate (on which protrusion is formed) and the valve seat (on which the opening is formed) in a certain/particular way or is it achieved by choosing a particular size of the opening and the protrusion during the manufacturing process or is it achieved by inserting the protrusion fully or partially 

    PNG
    media_image1.png
    280
    350
    media_image1.png
    Greyscale

Fig. 1
Claims 2 – 10 are rejected for being dependent on claim 1.
Claims 12 – 18 are rejected for being dependent on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 7 and 11 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukami, Tadashi (US 2016/0123315 – herein after Fukami).
In reference to claim 1, Fukami discloses a diaphragm pump (1), comprising 
an upper cover assembly (10+11+12), a piston assembly (7+6+4) and a driving assembly (3+5) which are connected in sequence from top to bottom, 
an air outlet (113), a pressure relief opening (111a) and a communicating cavity (9B) which communicates the air outlet (113) with the pressure relief opening (111a); 
the diaphragm pump is characterized in that the upper cover assembly (10+11+12) comprises an upper cover body (11), a valve seat (10) and a valve plate (12); the valve plate (12) is arranged between the valve seat (10) and the upper cover body (11); the communicating cavity (9B) is formed when the upper cover body (11) is covered with the valve seat (10); 
a pressure relief airbag (121) used for opening or closing the pressure relief opening (111a) is arranged on the valve plate (12); 
the valve seat (10) is provided with an air inlet channel (see fig. A below) communicated with the pressure relief airbag (121) and an air releasing channel (see fig. A below) for releasing air in the pressure relief airbag (121); 
the valve plate (12) is provided with a protrusion (see fig. A below) {the asserted protrusion is provided into the valve plate}; and the air releasing channel (see fig. A below) is provided with an opening (123a: communication hole) which is in clearance fit with the protrusion to define a vertical clearance channel (123b: communication passage; this channel extends in vertical direction, thus it is a vertical clearance channel), 
wherein an air releasing velocity of the diaphragm pump is adjustable by changing a size of the vertical clearance channel, and the size of the vertical clearance channel is able to be determined according to a length of the protrusion 
[In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation of “the size of the vertical clearance channel is able to be determined according to a length of the protrusion” has not been given patentable weight because “length of the protrusion” is predetermined and cannot be adjusted during operation of the pump].

    PNG
    media_image2.png
    1221
    1343
    media_image2.png
    Greyscale

Fig. A: Edited fig. 1 of Fukami to show claim interpretation.
In reference to claim 11, Fukami discloses a diaphragm pump (1), comprising 
an upper cover assembly (10+11+12), a piston assembly (7+6+4) and a driving assembly (3+5) which are connected in sequence from top to bottom, an air outlet (113), a pressure relief opening (111a) and a communicating cavity (9B) which communicates the air outlet (113) with the pressure relief opening (111a); 
the diaphragm pump is characterized in that the upper cover assembly (10+11+12) comprises an upper cover body (11), a valve seat (10) and a valve plate (12); the valve seat (10) is provided with an air inlet channel (see fig. A above) and an air releasing channel (see fig. A above) for releasing air in a pressure relief airbag (121); 
the valve plate (12) is provided with a protrusion (see fig. A above) {the asserted protrusion is provided into the valve plate}; and the air releasing channel (see fig. A above is provided with an opening (123a: communication hole) which is in clearance fit with the protrusion to define a vertical clearance channel (123b: communication passage; this channel extends in vertical direction, thus it is a vertical clearance channel), 
wherein an air releasing velocity of the diaphragm pump is adjustable by changing a size of the clearance channel, and the size of the vertical clearance channel is able to be determined according to a length of the (¶40 and ¶53: the air releasing velocity is adjustable/variable because the edge of the communication hole (formed partly by valve 12) is flexible)
[In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation of “the size of the vertical clearance channel is able to be determined according to a length of the protrusion” has not been given patentable weight 
In reference to claims 2 and 12, Fukami discloses the diaphragm pump (1), characterized in that a flow channel area (area defined within elements 123b) of the vertical clearance channel is smaller than a cross sectional area of the air inlet channel (as seen in fig. A above).
In reference to claims 3 and 13, Fukami discloses the diaphragm pump (1), characterized in that the protrusion (shown in fig. A above) is a pillar defining the vertical clearance channel to surround (on one side) between the protrusion and the opening (in fig. A above: the asserted clearance channel surrounds on right side between the asserted protrusion and the opening).
In reference to claims 4 and 14, Fukami discloses the diaphragm pump (1), characterized in that the protrusion and the valve plate (12) are integrally formed with respect to each other by injection molding (In accordance to MPEP 2113, the method of forming the device {in this case: the protrusion and valve plate} is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight).
In reference to claims 5 and 15, Fukami discloses the diaphragm pump (1), characterized in that the valve seat (10) is provided with a positioning pillar (see fig. A above) which extends in a direction towards the valve plate (12) and is arranged in the air releasing airbag (121).
In reference to claims 6 and 16, Fukami discloses the diaphragm pump (1), characterized in that (see fig. B below) wherein positioning protrusions (107, positioning holes (the asserted “positioning protrusions” are received within respective recesses/openings formed in valve plate 12) for insertion of the positioning protrusions are formed in the valve plate [it is to be noted that “108” which defines a claimed clearance channel in claim 1, also acts a positioning protrusion].
In reference to claims 7 and 17, Fukami discloses the diaphragm pump (1), characterized in that (see fig. B below) wherein a first (labelled “1st”) and a second (labelled “3rd”) positioning protrusions are arranged on an upper end surface of the valve seat (10), and a connection line between centers of the first and the second positioning protrusions is an oblique line (labelled “line a”) by referring the valve seat (10) as a reference plane (shown by dashed lines).

    PNG
    media_image3.png
    648
    858
    media_image3.png
    Greyscale

Fig. B: Edited fig. 1 of Fukami to show claim interpretation.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami in view of Zhang Nianping (WO 2015/109924 – herein after Zhang).
Regarding claims 8 and 18,
Fukami teaches the diaphragm pump (1), characterized in that the piston assembly (4+6+7) comprises a piston seat (6) arranged at a lower end of the valve seat (10), a diaphragm part (7) arranged between the piston seat (6) and the valve seat (10) and a substrate (53b) which is arranged at one end (bottom end) of the piston seat (6) away from the valve seat (10) and is in transmission connection with the driving assembly (3+5); an air inlet (82); the diaphragm part (7) is provided with a one-way inlet (75) communicated with the air inlet (82) and piston airbags (61/71) which are located at two sides of the one-way inlet (221) a pump chamber (70); locking holes (53c) are formed in the substrate (53b); and protrusion parts (73) clamped in the locking holes (53c) are arranged on the piston airbags (61/71).
Fukami does not teach the piston seat (6) is provided with the air inlet.
However, Zhang teaches a variable pump with a piston (230) and a piston seat (240), wherein a fluid inlet (251) is in communication with suction chamber (231) of the piston pump, the fluid inlet being formed in the piston seat (240) {see fig. 7 and disclosure on page 7 of translation, lines 249-251}. 
Fukami has the “air inlet (82)” being formed in the partition (8). However, the applicant has not described how having the “air inlet” being formed specifically “in the piston seat” would provide any novel or unexpected result over a diaphragm pump that had the air inlet formed in the partition (as taught by Fukami). The examiner would argue that this is demonstrated in the fact that Zhang which has fluid being drawn into the piston pump chamber through a passage formed in the “piston seat”. For this reason, the examiner holds that the location of the “air inlet” would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, where the location would not have any significant/patentable impact on the structure OR operation of the diaphragm pump.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diaphragm pump assembly of Fukami to have the air inlet formed in the piston seat, taught by Zhang. Having the “air inlet” formed in the piston seat would 
Regarding claim 9,
Fukami teaches the diaphragm pump (1), characterized in that positioning blocks (see fig. A above) extend in a direction from two sides of an edge of the piston seat (6) to the valve seat (10) {direction as claimed is shown by dotted arrow in fig. A above}; and the valve seat (10) is provided with positioning notches (the asserted “positioning blocks” are received within respective notches formed in valve seat 10) which are embedded (coupled) with the positioning blocks (shown in fig. A above).
Regarding claim 10,
Fukami teaches the diaphragm pump (1), characterized in that the driving assembly (3+5) comprises a motor (3), an eccentric wheel (51) and a connection rod (52); an output shaft of the motor (3a) is fixed with the eccentric wheel (51); one end (bottom end) of the connection rod (52) is eccentrically connected with the eccentric wheel (51); and another end (top end) of the connection rod (52) is connected with the substrate (53b).
Response to Arguments
The arguments filed July 19, 2021 have been fully considered but they are moot. The arguments are presented in view of the newly amended features. However, these features as discussed above have indefinite and new matter issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/CHIRAG JARIWALA/Examiner, Art Unit 3746